DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 09 February 2022 and
09 June 2022 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the magnetic recording medium has a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support” as set forth in each of claims 1, 15 and 18-20, “a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer” as set forth in claim 7, “a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer” as set forth in claim 8, and “the magnetic tape comprising: a non-magnetic support; and a magnetic layer containing a ferromagnetic powder and a binding agent on the non-magnetic support” as set forth in claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the claim(s) in compliance with 37 CFR 1.121(c) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 2 of claim 16, “to second set data” should be changed to --to the second set data-- in order to refer back to that already set forth in line 5 of independent claim 15.
b.	In line 3 of claim 16, “ first set data” should be changed to --the first set data-- in order to refer back to that already set forth in lines 6-7 of independent claim 15.
c.	In line 4 of claim 16, “metadata” should be changed to --the metadata-- in order to refer back to that already set forth in line 7 of independent claim 15.

Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may
be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,227,635 in view of Sano et al. (US 2020/0090694).
With respect to claim 1, U.S. Patent No. 11,227,635 claims a recording device comprising at least one processor, wherein the processor is configured to record a plurality of objects including data and metadata related to the data on a magnetic recording medium (lines 1-4 of patented claim 1), and execute, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing (lines 5-9 of patented claim 1), wherein each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (lines 13-17 of patented claim 1).
With respect to claim 1, U.S. Patent No. 11,227,635 does not claim that
“the magnetic recording medium has a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm.”
Sano et al. (US 2020/0090694) teach that a magnetic recording medium having a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm is a notoriously old and well known magnetic recording medium configuration (see paragraph [0024], for instance).
Accordingly, it would have been obvious to have claimed that the magnetic recording medium has a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 2, U.S. Patent No. 11,227,635 does not claim that “the difference is 1.5 nm or more and 3.0 nm or less.”
Sano et al. (US 2020/0090694) teach that a difference being 1.5 nm or more and 3.0 nm or less is a notoriously old and well known magnetic recording medium configuration (see paragraphs [0008] and [0036], for instance).
Accordingly, it would have been obvious to have claimed that the difference is 1.5 nm or more and 3.0 nm or less as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 3, U.S. Patent No. 11,227,635 does not claim that “S0.5 is in a range of 5.0 to 50.0 nm.”
Sano et al. (US 2020/0090694) teach that S0.5 being in a range of 5.0 to 50.0 nm is a notoriously old and well known magnetic recording medium configuration (see paragraphs [0009] and [0037], for instance).
Accordingly, it would have been obvious to have claimed that S0.5 is in a range of 5.0 to 50.0 nm as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 4, U.S. Patent No. 11,227,635 does not claim that “the magnetic layer contains an inorganic oxide-based particle.”
Sano et al. (US 2020/0090694) teach that a magnetic layer containing an inorganic oxide-based particle is a notoriously old and well known magnetic recording medium configuration (see paragraph [0010], for instance).
Accordingly, it would have been obvious to have claimed that the magnetic layer contains an inorganic oxide-based particle as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 5, U.S. Patent No. 11,227,635 does not claim that “the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer.”
Sano et al. (US 2020/0090694) teach that an inorganic oxide-based particle being a composite particle of an inorganic oxide and a polymer is a notoriously old and well known magnetic recording medium configuration (see paragraph [0011], for instance).
Accordingly, it would have been obvious to have claimed that the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 6, U.S. Patent No. 11,227,635 does not claim that “the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide.”
Sano et al. (US 2020/0090694) teach that a magnetic layer containing one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide is a notoriously old and well known magnetic recording medium configuration (see paragraphs [0012] and [0095], for instance).
Accordingly, it would have been obvious to have claimed that the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 7, U.S. Patent No. 11,227,635 does not claim “a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer.”
Sano et al. (US 2020/0090694) teach that a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer is a notoriously old and well known magnetic recording medium configuration (see paragraphs [0013] and [0103], for instance).
Accordingly, it would have been obvious to have claimed a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 8, U.S. Patent No. 11,227,635 does not claim “a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer.”
Sano et al. (US 2020/0090694) teach that a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer is a notoriously old and well known magnetic recording medium configuration (see paragraphs [0014] and [0120], for instance).
Accordingly, it would have been obvious to have claimed a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer as taught/ suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 9, U.S. Patent No. 11,227,635 claims wherein the magnetic recording medium is a magnetic tape (lines 2-3 of patented claim 7).
With respect to claim 10, U.S. Patent No. 11,227,635 claims wherein the processor is configured to record at least one piece of the first set data and then records second set data, which is a set of the recorded first set data, on the magnetic recording medium (lines 2-5 of patented claim 2).
With respect to claim 11, U.S. Patent No. 11,227,635 claims wherein in a case where a size of the second set data recorded on the magnetic recording medium is equal to or less than a predetermined size and in a case where the object is recorded on the magnetic recording medium, the processor is configured to perform the recording by overwriting the second set data with the object (lines 2-9 of patented claim 3).
With respect to claim 12, U.S. Patent No. 11,227,635 claims wherein the magnetic recording medium includes a reference partition and a data partition on which the object is recorded, and the processor is configured to record the first set data and the second set data in the data partition and records the second set data, recorded in the data partition, in the reference partition in a case where a size of the second set data recorded in the data partition exceeds a predetermined size (lines 2-13 of patented claim 4).
With respect to claim 13, U.S. Patent No. 11,227,635 claims wherein in a case where the second set data recorded in the data partition is recorded in the reference partition, the processor is configured to record the second set data in the reference partition without deleting the second set data recorded in the data partition (lines 2-6 of patented claim 5).
With respect to claim 14, U.S. Patent No. 11,227,635 claims wherein the metadata includes system-unique identification information and object-unique identification information including the metadata (lines 2-4 of patented claim 6).
With respect to claim 17, U.S. Patent No. 11,227,635 claims a recording method executed by a computer, the method comprising recording a plurality of objects including data and metadata related to the data on a magnetic recording medium (lines 1-5 of patented claim 8), and executing, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing (lines 6-10 of patented claim 8), in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (lines 14-17 of patented claim 8).
With respect to claim 17, U.S. Patent No. 11,227,635 does not claim that
“the magnetic recording medium has a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm.”
Sano et al. (US 2020/0090694) teach that a magnetic recording medium having a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm is a notoriously old and well known magnetic recording medium configuration (see paragraph [0024], for instance).
Accordingly, it would have been obvious to have claimed that the magnetic recording medium has a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to claim 18, U.S. Patent No. 11,227,635 claims a non-transitory computer-readable storage medium that stores a recording program causing a computer to execute recording a plurality of objects including data and metadata related to the data on a magnetic recording medium (lines 1-6 of patented claim 9), and executing, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing (lines 7-11 of patented claim 9), in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (lines 15-18 of patented claim 9).
With respect to claim 18, U.S. Patent No. 11,227,635 does not claim that
“the magnetic recording medium has a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm.”
Sano et al. (US 2020/0090694) teach that a magnetic recording medium having a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm is a notoriously old and well known magnetic recording medium configuration (see paragraph [0024], for instance).
Accordingly, it would have been obvious to have claimed that the magnetic recording medium has a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm as taught/suggested by Sano et al. (US 2020/0090694) since such is a notoriously old and well known magnetic recording medium configuration, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,811,048 in view of Hasegawa et al. (US 2016/0077757).
With respect to claim 21, U.S. Patent No. 10,811,048 claims a magnetic tape (line 1 of copending claim 1) comprising a non-magnetic support (line 2 of copending claim 1); and a magnetic layer containing a ferromagnetic powder and a binding agent on the non-magnetic support (lines 3-4 of copending claim 1), wherein a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm (lines 15-21 of copending claim 1).
With respect to claim 21, U.S. Patent No. 10,811,048 does not claim “a plurality of objects including data and metadata related to the data are recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before.”
Hasegawa et al. (US 2016/0077757) teach that a plurality of objects including data and metadata related to the data being recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before is a notoriously old and well known recording technique (see paragraphs [0022], [0024] and [0041], for instance).
Accordingly, it would have been obvious to have claimed that a plurality of objects including data and metadata related to the data are recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before as taught/suggested by Hasegawa et al. (US 2016/0077757) since such is a notoriously old and well known recording technique, and selecting a known recording technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/569,103 in view of Hasegawa et al. (US 2016/0077757).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 21, copending Application No. 16/569,103 claims a magnetic tape (line 1 of copending claim 1 and line 2 of copending claim 9) comprising a non-magnetic support (line 2 of copending claim 1); and a magnetic layer containing a ferromagnetic powder and a binding agent on the non-magnetic support (lines 3-4 of copending claim 1), wherein a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm (lines 5-9 of copending claim 1).
With respect to claim 21, copending Application No. 16/569,103 does not claim “a plurality of objects including data and metadata related to the data are recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before.”
Hasegawa et al. (US 2016/0077757) teach that a plurality of objects including data and metadata related to the data being recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before is a notoriously old and well known recording technique (see paragraphs [0022], [0024] and [0041], for instance).
Accordingly, it would have been obvious to have claimed that a plurality of objects including data and metadata related to the data are recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before as taught/suggested by Hasegawa et al. (US 2016/0077757) since such is a notoriously old and well known recording technique, and selecting a known recording technique on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2021/0005221) in view of Sano et al. (US 2020/0090694) or Ozawa et al. (US 2020/0251140).
With respect to claims 1-14, Miyamoto et al. (US 2021/0005221) teach a recording device comprising at least one processor, wherein the processor is configured to record a plurality of objects including data and metadata related to the data on a magnetic recording medium, and execute, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing, wherein each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraph [0010], for instance) [as per claims 1-8]; wherein the magnetic recording medium is a magnetic tape (see paragraph [0016], for instance) [as per claim 9]; wherein the processor is configured to record at least one piece of the first set data and then records second set data, which is a set of the recorded first set data, on the magnetic recording medium (see paragraph [0011], for instance) [as per claim 10]; wherein in a case where a size of the second set data recorded on the magnetic recording medium is equal to or less than a predetermined size and in a case where the object is recorded on the magnetic recording medium, the processor is configured to perform the recording by overwriting the second set data with the object (see paragraph [0012], for instance) [as per claim 11]; wherein the magnetic recording medium includes a reference partition and a data partition on which the object is recorded, and the processor is configured to record the first set data and the second set data in the data partition and records the second set data, recorded in the data partition, in the reference partition in a case where a size of the second set data recorded in the data partition exceeds a predetermined size (see paragraph [0013], for instance) [as per claim 12]; wherein in a case where the second set data recorded in the data partition is recorded in the reference partition, the processor is configured to record the second set data in the reference partition without deleting the second set data recorded in the data partition (see paragraph [0014], for instance) [as per claim 13]; and wherein the metadata includes system-unique identification information and object-unique identification information including the metadata (see paragraph [0015], for instance) [as per claim 14].
With respect to claims 15-16, Miyamoto et al. (US 2021/0005221) teach a reading device comprising at least one processor, wherein the processor is configured to specify a position of an object, including data and metadata related to the data, recorded in a data partition of a magnetic recording medium including a reference partition and the data partition on which the object is recorded, using at least one of second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition; and read the object recorded at the specified position (see paragraph [0017], for instance) [as per claim 15]; wherein the processor is configured to refer to second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition in this order to specify the position (see paragraph [0018], for instance) [as per claim 16].
With respect to claim 17, Miyamoto et al. (US 2021/0005221) teach a recording method executed by a computer, the method comprising recording a plurality of objects including data and metadata related to the data on a magnetic recording medium, and executing, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing, in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraph [0019], for instance).
With respect to claim 18, Miyamoto et al. (US 2021/0005221) teach a non-transitory computer-readable storage medium that stores a recording program causing a computer to execute recording a plurality of objects including data and metadata related to the data on a magnetic recording medium, and executing, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing, in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraph [0020], for instance).
With respect to claim 19, Miyamoto et al. (US 2021/0005221) teach a reading method executed by a computer, the method comprising specifying a position of an object, including data and metadata related to the data, recorded in a data partition of a magnetic recording medium including a reference partition and the data partition on which the object is recorded, using at least one of second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition; and reading an object recorded at the specified position (see paragraph [0021], for instance).
With respect to claim 20, Miyamoto et al. (US 2021/0005221) teach a non-transitory computer-readable storage medium that stores a reading program causing a computer to execute specifying a position of an object, including data and metadata related to the data, recorded in a data partition of a magnetic recording medium including a reference partition and the data partition on which the object is recorded, using at least one of second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition; and reading an object recorded at the specified position (see paragraph [0022], for instance).
With respect to claim 21, Miyamoto et al. (US 2021/0005221) teach a magnetic tape on which a plurality of objects including data and metadata related to the data are recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraph [0023], for instance).
Miyamoto et al. (US 2021/0005221), however, remain silent as to the magnetic recording medium having “a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm” as per claims 1-21, “wherein the difference is 1.5 nm or more and 3.0 nm or less” as per claim 2, “wherein S0.5 is in a range of 5.0 to 50.0 nm” as per claim 3, “wherein the magnetic layer contains an inorganic oxide-based particle” as per claim 4, “wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer” as per claim 5, “wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide” as per claim 6, “a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer” as per claim 7, and “a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer” as per claim 8.
Each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140) teach that a magnetic recording medium having a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm (see paragraph [0007] in each, for instance), wherein the difference is 1.5 nm or more and 3.0 nm or less (see paragraph [0008] in each, for instance), wherein S0.5 is in a range of 5.0 to 50.0 nm (see paragraph [0009] in each, for instance), wherein the magnetic layer contains an inorganic oxide-based particle (see paragraph [0010] in each, for instance), wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer (see paragraph [0011] in each, for instance), wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide (see paragraph [0012] in each, for instance), a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer (see paragraph [0013] in Sano et al. (US 2020/0090694) and paragraph [0015] in Ozawa et al. (US 2020/0251140), for instance), and a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer (see paragraph [0014] in Sano et al. (US 2020/0090694) and paragraph [0016] in Ozawa et al. (US 2020/0251140), for instance) is a notoriously old and well known magnetic recording medium configuration in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the magnetic recording medium of Miyamoto et al. (US 2021/0005221) have a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm, wherein the difference is 1.5 nm or more and 3.0 nm or less, wherein S0.5 is in a range of 5.0 to 50.0 nm, wherein the magnetic layer contains an inorganic oxide-based particle, wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer, wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide, a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer, and a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer, as taught/ suggested by each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the magnetic recording medium of Miyamoto et al. (US 2021/0005221) have a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm, wherein the difference is 1.5 nm or more and 3.0 nm or less, wherein S0.5 is in a range of 5.0 to 50.0 nm, wherein the magnetic layer contains an inorganic oxide-based particle, wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer, wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide, a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer, and a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer, as taught/suggested by each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140) since such is a notoriously old and well known magnetic recording medium configuration in the art, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claims 1-11, 14, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2016/0077757) in view of Sano et al. (US 2020/0090694) or Ozawa et al. (US 2020/0251140).
With respect to claims 1-11 and 14, Hasegawa et al. (US 2016/0077757) teach a recording device (see FIG. 3, for instance) comprising at least one processor (includes 150, for instance), wherein the processor is configured to record a plurality of objects including data and metadata related to the data on a magnetic recording medium (40), and execute, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing, wherein each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraphs [0022], [0024] and [0041], for instance) [as per claims 1-8]; wherein the magnetic recording medium is a magnetic tape (see paragraph [0046], for instance) [as per claim 9]; wherein the processor is configured to record at least one piece of the first set data and then records second set data, which is a set of the recorded first set data, on the magnetic recording medium (see publication claim 4, for instance) [as per claim 10]; wherein in a case where a size of the second set data recorded on the magnetic recording medium is equal to or less than a predetermined size and in a case where the object is recorded on the magnetic recording medium, the processor is configured to perform the recording by overwriting the second set data with the object (see publication claim 5, for instance) [as per claim 11]; and wherein the metadata includes system-unique identification information and object-unique identification information including the metadata (see paragraph [0056], for instance) [as per claim 14].
With respect to claim 17, Hasegawa et al. (US 2016/0077757) teach a recording method executed by a computer (includes 150, for instance), the method comprising recording a plurality of objects including data and metadata related to the data on a magnetic recording medium (40), and executing, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing, in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraphs [0022], [0024] and [0041], for instance).
With respect to claim 18, Hasegawa et al. (US 2016/0077757) teach a non-transitory computer-readable storage medium (see paragraphs [0086]-[0087], for instance) that stores a recording program causing a computer (includes 150, for instance) to execute recording a plurality of objects including data and metadata related to the data on a magnetic recording medium (40), and executing, after recording at least one of the objects, processing of recording first set data, which is a set of the metadata included in the object, for each predetermined timing, in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraphs [0022], [0024] and [0041], for instance).
With respect to claim 21, Hasegawa et al. (US 2016/0077757) teach a magnetic tape (40, see paragraph [0046], for instance) on which a plurality of objects including data and metadata related to the data are recorded, at least one of the objects is recorded, and then first set data, which is a set of the metadata included in the object, is recorded for each predetermined timing, and in which each piece of the first set data is the set of the metadata included in the object recorded after recording the first set data that is recorded immediately before (see paragraphs [0022], [0024] and [0041], for instance).
Hasegawa et al. (US 2016/0077757), however, remain silent as to the magnetic recording medium having “a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm” as per claims 1-11, 14, 17, 18 and 21, “wherein the difference is 1.5 nm or more and 3.0 nm or less” as per claim 2, “wherein S0.5 is in a range of 5.0 to 50.0 nm” as per claim 3, “wherein the magnetic layer contains an inorganic oxide-based particle” as per claim 4, “wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer” as per claim 5, “wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide” as per claim 6, “a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer” as per claim 7, and “a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer” as per claim 8.
Each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140) teach that a magnetic recording medium having a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm (see paragraph [0007] in each, for instance), wherein the difference is 1.5 nm or more and 3.0 nm or less (see paragraph [0008] in each, for instance), wherein S0.5 is in a range of 5.0 to 50.0 nm (see paragraph [0009] in each, for instance), wherein the magnetic layer contains an inorganic oxide-based particle (see paragraph [0010] in each, for instance), wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer (see paragraph [0011] in each, for instance), wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide (see paragraph [0012] in each, for instance), a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer (see paragraph [0013] in Sano et al. (US 2020/0090694) and paragraph [0015] in Ozawa et al. (US 2020/0251140), for instance), and a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer (see paragraph [0014] in Sano et al. (US 2020/0090694) and paragraph [0016] in Ozawa et al. (US 2020/0251140), for instance) is a notoriously old and well known magnetic recording medium configuration in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the magnetic recording medium of Hasegawa et al. (US 2016/0077757) have a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm, wherein the difference is 1.5 nm or more and 3.0 nm or less, wherein S0.5 is in a range of 5.0 to 50.0 nm, wherein the magnetic layer contains an inorganic oxide-based particle, wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer, wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide, a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer, and a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer, as taught/ suggested by each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the magnetic recording medium of Hasegawa et al. (US 2016/0077757) have a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm, wherein the difference is 1.5 nm or more and 3.0 nm or less, wherein S0.5 is in a range of 5.0 to 50.0 nm, wherein the magnetic layer contains an inorganic oxide-based particle, wherein the inorganic oxide-based particle is a composite particle of an inorganic oxide and a polymer, wherein the magnetic layer contains one or more types of lubricants selected from the group consisting of a fatty acid, a fatty acid ester, and a fatty acid amide, a non-magnetic layer containing a non-magnetic powder and a binding agent between the non-magnetic support and the magnetic layer, and a back coating layer containing a non-magnetic powder and a binding agent on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer, as taught/suggested by each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140) since such is a notoriously old and well known magnetic recording medium configuration in the art, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2015/0055241) in view of Sano et al. (US 2020/0090694) or Ozawa et al. (US 2020/0251140).
With respect to claims 15-16, Abe et al. (US 2015/0055241) teach a reading device (see FIG. 2, for instance) comprising at least one processor (includes 150, for instance), wherein the processor is configured to specify a position of an object, including data and metadata related to the data, recorded in a data partition (DP) of a magnetic recording medium (40) including a reference partition (IP1/IP2) and the data partition on which the object is recorded, using at least one of second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition; and read the object recorded at the specified position (see paragraphs [0045]-[0051] and FIGS. 4, 5A and 5B, for instance) [as per claim 15]; wherein the processor is configured to refer to second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition in this order to specify the position (see paragraphs [0045]-[0051] and FIGS. 4, 5A and 5B, for instance) [as per claim 16].
With respect to claim 19, Abe et al. (US 2015/0055241) teach a reading method executed by a computer (includes 150, for instance), the method comprising specifying a position of an object, including data and metadata related to the data, recorded in a data partition (DP) of a magnetic recording medium (40) including a reference partition (IP1/IP2) and the data partition on which the object is recorded, using at least one of second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition; and reading an object recorded at the specified position (s see paragraphs [0045]-[0051] and FIGS. 4, 5A and 5B, for instance).
With respect to claim 20, Abe et al. (US 2015/0055241) teach a non-transitory computer-readable storage medium (see paragraphs [0017]-[0018] and publication claim 12, for instance) that stores a reading program causing a computer (includes 150, for instance) to execute specifying a position of an object, including data and metadata related to the data, recorded in a data partition (DP) of a magnetic recording medium (40) including a reference partition (IP1/IP2) and the data partition on which the object is recorded, using at least one of second set data recorded in the reference partition, the second set data recorded in the data partition, first set data recorded in the data partition, or metadata recorded in the data partition; and reading an object recorded at the specified position (see paragraphs [0045]-[0051] and FIGS. 4, 5A and 5B, for instance).
Abe et al. (US 2015/0055241), however, remain silent as to the magnetic recording medium having “a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm.”
Each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140) teach that a magnetic recording medium having a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm (see paragraph [0007] in each, for instance) is a notoriously old and well known magnetic recording medium configuration in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the magnetic recording medium of Abe et al. (US 2015/0055241) have a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm as taught/suggested by each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140).  The rationale is as follows:
One of ordinary skill in the art would have been motivated to have had the magnetic recording medium of Abe et al. (US 2015/0055241) have a magnetic layer containing a ferromagnetic powder and a binding agent on a non-magnetic support, and a difference between a spacing S0.5 measured under a pressure of 0.5 atm by an optical interference method after n-hexane cleaning on a surface of the magnetic layer and a spacing S13.5 measured under a pressure of 13.5 atm by the optical interference method after the n-hexane cleaning on the surface of the magnetic layer, S0.5 - S13.5, is equal to or less than 3.0 nm as taught/suggested by each of Sano et al. (US 2020/0090694) and Ozawa et al. (US 2020/0251140) since such is a notoriously old and well known magnetic recording medium configuration in the art, and selecting a known magnetic recording medium configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688